UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

INTHE MATTER OFTHE __)
SEARCH OF CELL LOCATION ) Case No. 1:19MJ72
DATA FOR A T-MOBILE )
CELLULAR TELEPHONE )
ORDER

The government having moved that the search warrant materials filed
in this case be sealed and the court being apprised of the reasons therefor,
the Court concludes that the search warrant materials should be sealed for
' one year from the date of this order unless otherwise extended by the Court.

The Court has inherent authority to order the sealing of a search
warrant affidavit. Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir.
1989).

On the ex parte showing before the court, the court considers that the
government has made a prima facie showing that justifies sealing the search
warrant materials and modification of the case caption. The Court has
specifically considered the search warrant materials, including the affidavit
and the Government’s Motion to Seal and Supplement, and the Court

concludes that the Government has offered a compelling interest in

completing the criminal investigation. The Court finds that unsealing of the

Case 1:19-mj-00072-JEP Document 7 Filed 07/02/19 Pane 1 of 2
materials would undermine the investigation including by revealing sources
of information and allowing targets the opportunity to destroy electronic
evidence and avoid apprehension.

IT IS HEREBY ORDERED that the search warrant materials be sealed
for one year from the date of this order unless otherwise extended by the
Court, and the search warrant materials shall be placed under seal by the
clerk.

So ORDERED this 26“ day of June, 2019.

 

 

Case 1:19-mj-00072-JEP Document 7 Filed 07/02/19 Pane 2 of 2
